Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-2, 4-5, 9-13, 16-17, 19-22 and 25 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests an optical fingerprint apparatus, applicable to an electronic device having a display screen, the optical fingerprint apparatus comprising:
a fingerprint sensor comprising a sensing array with a plurality of optical sensing units, wherein the optical sensing units are configured to receive light that is generated when a finger above the display screen is illuminated, and to convert the light into fingerprint detection signals so as to obtain a fingerprint image of the finger;
wherein the fingerprint sensor being structured to be arranged under the display screen in such a manner that the sensing array is distributed along an axis parallel to a first direction of the fingerprint sensor having a predetermined angle relative to a specific direction of the display screen, wherein the specific direction refers to a direction parallel to a particular edge of the display screen, the first direction is parallel to a particular edge of the fingerprint sensor, and the predetermined angle is about 15 degrees;
wherein the optical fingerprint apparatus further comprises a bracket and a flexible printed circuit, wherein the bracket is arranged on the flexible printed circuit to form an accommodating space, and the fingerprint sensor is mounted on the flexible printed circuit and received in the accommodating space;
wherein the optical fingerprint apparatus further comprises a foam, wherein the bracket is attached to a lower surface of a middle frame of the electronic device, the middle frame is arranged between the display screen and a back cover of the electronic device, and is used for carrying components in the electronic device; and
wherein the middle frame is formed with an opening in an installation area of the optical fingerprint apparatus, and the bracket is arranged under the opening and attached to the lower surface of the middle frame, so that there is a gap between the optical fingerprint apparatus and the display screen.  
Claim 16 is allowed since none of the prior art, alone or in combination, teaches or suggests an electronic device for implement under display fingerprint detection, comprising:
a display screen comprising a plurality of display pixel units arranged along a first axis parallel to a particular edge of the display screen; and
an optical fingerprint apparatus arranged under the display screen, the optical fingerprint apparatus comprising a fingerprint sensor having a sensing array, the sensing array comprising a plurality of optical sensing units distributed along a second axis parallel to a first direction of the fingerprint sensor having a predetermined angle relative to the first axis of the display screen, the first direction of the fingerprint sensor is parallel to a particular edge of the fingerprint sensor, and the predetermined angle is about 15 degrees;
wherein the optical sensing units are configured to receive light that is generated when a finger above the display screen is illuminated by part of the display pixel units, and to convert the light into fingerprint detection signals so as to obtain a fingerprint image of the finger; 
wherein the fingerprint sensor is a rectangle fingerprint sensor, the sensing array is distributed along an axis that is parallel to a long edge of the rectangle fingerprint sensor, and the display screen is arranged to have a short edge parallel to a ground plane when the electronic device is placed vertically, wherein the long edge of the rectangle fingerprint sensor have the predetermined angle in relative to the short edge of the display screen;
wherein the predetermined angle is adapted to reduce Moire stripes in the fingerprint image and influence of a polarizer in the display screen on the light received by the fingerprint sensor; and
wherein the predetermined angle is determined according to a polarization direction of the polarizer in the display screen and the long edge of the rectangle fingerprint sensor have an angle of 30 degrees relative to the direction of parallel to the polarization direction of the polarizer.
Claim 21 is allowed since none of the prior art, alone or in combination, teaches or suggests an optical fingerprint apparatus, applicable to an electronic device having a display screen, the optical fingerprint apparatus comprising:
a fingerprint sensor comprising a sensing array with a plurality of optical sensing units, wherein the optical sensing units are configured to receive light that is generated when a finger above the display screen is illuminated, and to convert the light into fingerprint detection signals so as to obtain a fingerprint image of the finger;
wherein the fingerprint sensor being structured to be arranged under the display screen in such a manner that the sensing array is distributed along an axis parallel to a first direction of the fingerprint sensor having a predetermined angle relative to a 
wherein the fingerprint sensor is a rectangle fingerprint sensor, the sensing array is distributed along an axis that is parallel to a long edge of the rectangle fingerprint sensor, and the display screen is arranged to have a short edge parallel to a ground plane when the electronic device is placed vertically, wherein the long edge of the rectangle fingerprint sensor have the predetermined angle relative to the short edge of the display screen; and
wherein the predetermined angle is determined according to a polarization direction of the polarizer in the display screen, and the predetermined angle is adapted to reduce Moire stripes in the fingerprint image and influence of a polarizer in the display screen on the light received by the fingerprint sensor.
Claims 2, 4-5, 9-13, 17, 19-20 and 22 are allowed for being dependent upon aforementioned independent claims 1, 16 and 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624